Citation Nr: 1107919	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-07 168	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to a waiver of overpayment of death pension benefits, 
in the amount of $8,812.80.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.  
He died in March 1995.  The appellant is the surviving spouse of 
the Veteran.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal of a June 2003 decision of the Committee on 
Waivers and Compromises (COWC) of the Debt Management Center 
(DMC), in Fort Snelling, Minnesota, which denied the appellant's 
request for a waiver of recovery of overpayment of death pension 
benefits as untimely.  Subsequently, the claims file was rebuilt 
and transferred to the COWC located at the Buffalo RO, which 
affirmed the prior denial in December 2003.

In a September 2005 decision, the Board affirmed the denial of 
the appellant's request for a waiver as untimely.  The appellant 
perfected an appeal of the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a May 2007 
Order, the Court granted a joint motion filed by the parties and 
vacated the Board's September 2005 decision, remanding the case 
back to the Board for action consistent with the joint motion.  

In an April 2009 decision, the Board concluded that the 
appellant's request for a waiver had been timely filed and 
remanded the issue of entitlement to a waiver of overpayment of 
death pension benefits, in the amount of $8,812.80, for 
additional development.  

In August 2010, the Board again remanded the issue for completion 
of the development ordered in April 2009.  In a September 2010 
letter, VA asked the appellant to complete VA Forms 20-5655, 
Financial Status Reports (FSRs), for each year since April 1, 
2001.  She did not respond.  In November 2010, the COWC 
readjudicated her waiver request, confirming its earlier denial 
due to bad faith, and a supplemental statement of the case (SSOC) 
was issued later the same month.  In a December 2010 response, 
the appellant indicated that she had no further information or 
evidence to submit.  Given the foregoing, the Board finds that VA 
has substantially complied with the Board's prior remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with).  
Under these circumstances, the Board concludes that the appellant 
has been accorded ample opportunity to present evidence and 
argument in support of her appeal.

As a final preliminary matter, the Board notes that the Veteran's 
certificate of death reveals that he died of acute myocardial 
infarction (MI) due to or as a consequence of occlusive coronary 
artery atherosclerosis.  It appears that he may have served in 
the Republic of Vietnam and been exposed to herbicides during the 
Vietnam era, having been awarded a Vietnamese Service Medal and a 
Vietnamese Campaign Medal.  The provisions governing service 
connection on a presumptive basis due to exposure to herbicides 
were recently revised to add ischemic heart disease, including 
coronary artery disease and MI.  See 75 Fed. Reg. 53,202-53,216, 
53,205 (Aug. 31, 2010).  As of yet, the appellant has not 
filed to reopen her Dependency and Indemnity Compensation 
(DIC) claim, thus this issue is not on appeal and has not 
been adjudicated by the agency of original jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.


FINDING OF FACT

The appellant willfully misrepresented her income in order to 
receive VA death pension benefits to which she was not entitled.



CONCLUSION OF LAW

Waiver of the recovery of an overpayment of death pension 
benefits, in the amount of $8,812.80, is precluded by bad faith 
on the appellant's part.  38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. §§ 1.962, 1.965 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Court has held that the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159 (2010) do not apply to a claim for 
waiver of recovery of an overpayment.  The Court also observed 
that the statute pertaining to waiver claims, 38 U.S.C.A. § 5302, 
includes its own notice procedures.  Barger v. Principi, 16 Vet. 
App. 132 (2002).  In addition, the notice and duty to assist 
provisions have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  

Background

In a March 2001 rating action, the Buffalo RO notified the 
appellant that, effective April 1, 2002, she was granted 
nonservice-connected death pension benefits.  This was based on 
her showing that she received no income from any source-
earnings, social security, retirement, or other sources.  The 
notice letter informed the appellant what income was counted for 
VA purposes and that medical expenses which she paid might be 
used to reduce the income counted.  This letter also notified her 
that she needed to immediately report any changes in her income 
or net worth increases.

On an Eligibility Verification Report (EVR), dated in January 
2002, the appellant indicated that she began receiving Social 
Security Disability Income (SSDI) as of June 2001 and that she 
had paid $1,100.00 in unreimbursed medical expenses (UMEs) during 
2001, but the appellant did not provide the amount of SSDI she 
received as income.  In a July 2002 letter, the Philadelphia, 
Pennsylvania RO and Insurance Center (Philadelphia ROIC) noted 
that, because the appellant was receiving $1,040.30 monthly from 
the Social Security Administration (SSA), the Philadelphia ROIC 
proposed to retroactively terminate her death pension benefits, 
effective April 1, 2001.  This adjustment would result in an 
overpayment of benefits if the proposed decision was implemented, 
and she would be notified of the exact amount of the overpayment 
and given information about repayment.  

No response was received to the March 2002 letter and the 
benefits were terminated as proposed in September 2002, effective 
April 1, 2001.

According to her October 2003 notice of disagreement (NOD), the 
appellant indicated that she had never received a response to her 
January 2002 EVR, indicating that she began receiving SSDI in 
June 2001.  Later, in response to a request to fill out another 
EVR, she eventually contacted the Buffalo RO and was informed 
during a telephone conversation to apply for a waiver, but she 
was given no time limit within which to submit her waiver 
request.  If she had, the appellant maintained that she would 
have sent it in on time.  

On May 30, 2003, the DMC received an undated letter from the 
appellant requesting a waiver of recovery of death pension 
benefits, along with a financial status report (FSR) on which she 
reported her SSDI income.  In a June 2003 decision, the DMC's 
COWC denied the appellant's request for a waiver as untimely, 
noting that it had sent the first demand letter to her on October 
4, 2002, and that waiver requests must be received within 180 
days of notice of indebtedness and a claimant's appellate rights. 

In an October 2003 memorandum, the DMC certified that the first 
demand letter was mailed to the appellant at her address in 
Alexander, NY, on October 4, 2002, and that it was not returned 
by the postal service due to an incorrect address.  However, the 
attached Centralized Accounts Receivable Online System (CAROLS) 
screen showed that a demand letter was mailed to the appellant at 
her address in Attica, NY, on October 4, 2002, and that the 
address was good.  The DMC also provided a copy of the type of 
form letter sent to the appellant, showing that it included 
notice of the right to apply for a waiver and indicate this right 
to apply for a waiver only lasted 180 days.  As a result, in an 
April 2009 decision, the Board found that the DMC's action on its 
face appeared irregular, therefore it was irregular, and that it 
must be concluded that the presumption of regularity that the 
first demand letter to the appellant's last address of record in 
October 2002 had been rebutted because it was unclear to which 
address the demand letter was mailed.  

Absent evidence that the appellant was provided not only with the 
notice of the debt, but also notice of the requirement that a 
request for a waiver of overpayment be sent within 180 days, the 
Board could not presume that such pertinent notice was sent to, 
and received by, the appellant.  Without such notice, the 180-day 
period for filing a waiver request could not be tolled.  
Therefore, resolving all doubt in the appellant's favor, the 
Board concluded that her request for a waiver was timely filed in 
the April 2009 decision.

Analysis

The appellant has requested waiver of the collection of an 
overpayment of VA death pension benefits in the calculated amount 
of $8,812.80.  

Initially, the Board notes that review of the evidentiary record 
indicates that all of the assessed indebtedness in question has 
been repaid.  Nevertheless, in accordance with Franklin v. Brown, 
5 Vet. App. 190 (1993), the Board must consider the entire amount 
calculated.  The appellant does not dispute the validity of the 
debt, but contends that payment would constitute a financial 
hardship.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

The law precludes waiver of recovery of an overpayment of any 
indebtedness where there exists in connection with the claim for 
such waiver an indication of fraud, misrepresentation, or bad 
faith on the part of the person requesting waiver of recovery of 
the overpayment.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962(b), 
1.965(b).   

In order to establish actual fraud, it must be determined that 
there was willful misrepresentation of a material fact, or the 
willful failure to disclose a material fact, with the intent of 
obtaining or retaining eligibility for VA benefits.  It must be 
shown that the willful intent to either misrepresent or fail to 
disclose was done with the debtor's knowledge that such 
misrepresentation or failure would result in the erroneous award 
or erroneous retention of VA benefits.  Essentially, there must 
be a finding that the person willfully failed to disclose a 
material fact or willfully misrepresented a material fact, and 
there must be a finding that the debtor had knowledge that such 
misrepresentation or failure would result in an erroneous award 
or erroneous retention of VA benefits.  38 C.F.R. § 1.962(b).  

Misrepresentation is defined as any manifestation by words or 
other conduct by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with the 
facts.  Further, misrepresentation is an untrue statement of 
fact, and incorrect or false representation, and that which, if 
accepted, leads the mind to an apprehension of a condition other 
and different from that which exists.  Colloquially, it is 
understood to mean a statement made to deceive or mislead.  
Black's Law Dictionary, 1001 (6th ed. 1990).  The 
misrepresentation must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

Bad faith is defined as unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  A debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss to 
the government.  38 C.F.R. § 1.965(b)(2).  

There is nothing to show that the appellant did not have the 
mental capacity to understand the VA forms in which she was told 
that she had to report her income during the time period in 
question.  She was informed in writing of her award, and that the 
award was based on income, and she had knowledge of the income-
based nature of death pension benefits.  Nonetheless, she failed 
to inform VA of her actual income on more the one occasion.  For 
example, under Part V of her March 2001 VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation if Applicable), the appellant 
placed "XX" in the "No" box in response to whether she had 
applied for, was receiving or was entitled to receive benefits 
from SSA on her own behalf in Item 26A and placed "0" for the 
amount of monthly Social Security check under Item 26C.  On that 
form, the appellant listed no income from any source and 
specifically denied receiving any income from SSA.  In a March 
28, 2001 letter, the Buffalo RO notified the appellant that she 
had been granted nonservice-connected death pension benefits, 
effective April 1, 2002, based on her showing that she received 
no income from any source-earnings, social security, retirement, 
or other sources.  That letter informed her that she needed to 
immediately report any changes in her income or net worth 
increases.  It was not until a January 2002 EVR that the 
appellant placed "0" for the amount of monthly income from 
Social Security in Item 8A, while noting under Item 8D that, 
during 2001 her income had changed, indicating that she had been 
receiving "SSD" since June 2001; however, she did not provide 
the amount of income received under Item 8C.  In a May 2002 
Social Security match, VA discovered that the appellant had been 
receiving monthly SSA benefits since January 2001.

It is clear that, in filing false income information with VA, the 
appellant was intending, at a minimum, to seek an unfair 
advantage.  She knew, or should have known, of the likely 
consequences, i.e., the receipt of pension benefits to which she 
was not entitled; and her actions resulted in a substantial loss 
to the government in the amount of the benefits.  Consequently, 
the appellant's actions constitute "bad faith," as that term is 
defined above.  Further, the actual written evidence of bad faith 
substantially outweighs her February 2004 VA Form 9 argument that 
she "by no means did not intend in any way to take unfair 
advantage of the government.  [She] was just trying to survive."  
On that form, the appellant admitted that "with the two cheks 
comming [she] could pay all the important bills and not have to 
deal with bill collectors."  
 
It was VA that discovered that the appellant had been in receipt 
of unreported income of $1,040 since January 2001 through a May 
2002 SSA match, as the appellant did not willing disclose the 
fact that she had been receiving SSA benefits until a January 
2002 EVR, and even then indicated that such benefits had begun in 
June 2001, not January 2001, and did not supply the amount of her 
monthly SSA check.  

For these reasons, the Board concludes that the appellant's 
actions constituted acts of bad faith on her part and were the 
direct cause of the death pension overpayment at issue.  The 
evidence establishes a willful intent on the appellant's part to 
obtain VA benefits to which she was not entitled.  The finding of 
bad faith on the part of the appellant constitutes an absolute 
bar to waiver of recovery of the overpayment in question.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  The Board finds 
that the appellant's conduct, under the circumstances, 
constitutes bad faith and is a bar to waiver of recovery of the 
indebtedness of the amount of $8,812.80.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b). 



ORDER

Waiver of recovery of an overpayment of VA death pension benefits 
in the calculated amount of $8,812.80 is barred as a matter of 
law and the appeal is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


